SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

488
KA 14-00678
PRESENT: SCUDDER, P.J., SMITH, PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

STEVEN WISNIEWSKI, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (TIMOTHY P. MURPHY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

STEVEN WISNIEWSKI, DEFENDANT-APPELLANT PRO SE.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MATTHEW B. POWERS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (John L.
Michalski, A.J.), rendered April 13, 2011. The judgment convicted
defendant, upon his plea of guilty, of grand larceny in the third
degree and offering a false instrument for filing in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Wisniewski ([appeal No. 2] ___
AD3d ___ [May 8, 2015]).




Entered:   May 8, 2015                             Frances E. Cafarell
                                                   Clerk of the Court